RESOLUCIÓN
A la “Solicitud de desglose de ‘escritos’ y de solicitudes de determinaciones de hechos adicionales presentados por AMPR, ODAE, y EPA”, la “Urgente solicitud para desglo-sar la nueva causa de acción del alegato de la Asociación de Maestros de Puerto Rico” y la “Moción uniéndonos a ur-gente solicitud para desglosar la nueva causa de acción del alegato de la Asociación de Maestros de Puerto Rico” que presentaron las partes demandadas y recurridas, “no ha lugar”.
Por otro lado, este Tribunal favorece la celebración de vistas orales para estar en posición óptima de decidir. Luego de analizar los alegatos presentados y fiel a la política pública de este Foro que busca garantizar la transparencia de los procedimientos judiciales, se señala una vista oral para el 26 de marzo de 2014, a las 10:00 de la mañana, conforme las Reglas 4(c) y 41 de nuestro Reglamento, 4 LPRA Ap. XXI-B.
Según nos autoriza la Regla 41(a)(3), supra, disponemos que los turnos de argumentación serán los siguientes: Cada parte tendrá quince minutos para argumentar su caso y cinco minutos de réplica. No menos de cinco días antes de la vista, cada parte deberá informar el nombre del abogado que argumentará a su favor.

Notifíquese inmediatamente por “fax”, correo electrónico o teléfono, y por la vía ordinaria.

*471Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal. El Juez Asociado Señor Estrella Martínez emitió un voto particular de conformidad, al que se unieron la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo. La Jueza Asociada Señora Fiol Matta entiende que, al contar con el Informe del Comisio-nado Especial y los numerosos y voluminosos escritos de las partes, no es necesario convocar una vista oral para la adjudicación de este caso. Sin embargo, siendo este el cri-terio de la mayoría, considera que no se debería aplazar la celebración de la vista oral hasta el 26 de marzo, conforme al compromiso que hiciera el Tribunal de atender el caso con premura. En cuanto a la decisión de limitar los turnos de argumentación a quince minutos, la Jueza Asociada Se-ñora Fiol Matta no intervino. La Juez Asociada Señora Ro-dríguez Rodríguez emitió un voto particular disidente. El Juez Presidente Señor Hernández Denton no intervino. El Juez Asociado Señor Feliberti Cintrón se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo